Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 1 of 45 PageID #: 449




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


PHILIP R. SHAWE and TRANSPERFECT
GLOBAL INC.,
                                               Case No.: 20-cv-1770 (MAK)
             Plaintiffs,
      v.

ANDRE G. BOUCHARD, ESQ., in his
Official capacity as Chancellor of the Court
of Chancery for the State of Delaware

             Defendant.


           FIRST AMENDED COMPLAINT FOR VIOLATION OF CIVIL
                            RIGHTS

      Plaintiffs Philip R. Shawe (“Shawe”) and TransPerfect Global, Inc. (“TPG”)

hereby amend their complaint as a matter of course pursuant to FRCP 15(a)(1)(B)

and as and for their First Amended Complaint allege as follows:


                                    INTRODUCTION


      1.     This action was filed for declaratory relief to redress and avoid

violations of TPG’s and Shawe’s First and Fourteenth Amendment rights, including

their rights of free speech, to petition government for redress of grievances, and for

violations of due process, resulting from unconstitutional conditions imposed upon

the Plaintiffs in non-final, non-appealable gag orders issued by the Defendant on


                                          1
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 2 of 45 PageID #: 450




November 1, 2019 (the “Nov. 1 Orders”) in an underlying matter in the Court of

Chancery in the State of Delaware (the “State Court Action”).

      2.     Shortly after receiving the original complaint in this action, Defendant

attempted to render the complaint moot by making a series of interlocutory, non-

final rulings designed to give the appearance of remedying the unconstitutional

conduct. The rulings did lift the gag order and partially reduced the veil of secrecy

that has been cloaking certain of the billing information of the multi-million dollar

fees that the Court-appointed Custodian and state actor Robert Pincus (“Pincus” or

the “Custodian”) seeks to charge against Plaintiffs. However, the Defendant also

included self-serving findings that his unconstitutional conduct and now rescinded

orders were at all times, and remain, proper, the confidentiality provisions having

only been rescinded as a practical matter apparently unrelated to Plaintiffs’

constitutional challeges.

      3.     Unsurprisingly, even after these rulings, Pincus continues to assert that

the Nov. 1 Orders allow the Custodian to redact non-confidential information from

legal bills (e.g., the identity of timekeepers or any “sensitive” information that might

embarrass the Custodian’s law firm), thereby prejudicing Plaintiffs’ ability to fully

exercising their rights to comment on and object to Pincus’ improperly inflated fee

demands.




                                           2
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 3 of 45 PageID #: 451




      4.     Moreover, although Plaintiffs were unable to participate in previously

filed, but still pending fee objections (other than by surrendering their First

Amendment rights), after Defendant finally lifted his unconstitutional gag orders,

and allowed Plaintiffs to review the bills, Defendant denied Plaintiffs’ motion to

allow Plaintiffs an opportunity to supplement their objections, an implicit

determination that the prior orders—orders preventing Plaintiffs from any and all

personal participation in those objections—had not inhibited their ability to

participate in the objections. At the same time, Defendant is pushing forward on

motions for fees sought by Pincus for legal work allegedly performed to secure and

defend the unconstitutional gag order (the “Gag Order Fee Petitions”).

      5.     Since the beginning of the State Court Action, the Defendant has

awarded state actor Pincus, without exception and without ever even seeing any time

entries, every penny of the more than $14,000,000 in fees requested. Without a

declaration from this Court that the gag order was a violation of TPG’s and Shawe’s

civil rights, the Defendant will award over $450,000 in fees claimed by Pincus for

acting unconstitutionally as a state actor and officer of the court, and cause Plaintiffs

to suffer further injury that is directly attributable to the unconstitutional

conduct. Additionally, Plaintiffs continue to suffer ongoing injury because the

deadlines arbitrarily imposed by Defendant require them to continue to expend fees

to make their severely disadvantaged attempts to object to the Gag Order Fee

                                           3
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 4 of 45 PageID #: 452




Petitions. This First Amended Complaint seeks to address the ongoing and

unremedied injury and prejudice incurred as a direct result of Defendant’s violation

of Plaintiffs’ civil rights. The damage inflicted upon Plaintiffs by Defendant’s civil

rights violations have not remedied and Plaintiffs continue to have legally

cognizable, redressable harms with real, concrete economic and other consequences.

These live issues, and Plaintiffs’ personal stake in their ultimate disposition, prevent

a determination of mootness.


                                      JURISDICTION


      6.     Plaintiffs’ claims are brought pursuant to 42 U.S.C. § 1983, as

amended, for violations of the First and Fourteenth Amendments to the Constitution

of the United States, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

      7.     This Court has subject matter jurisdiction over Plaintiffs’ claims under

28 U.S.C. §§ 1331 and 1343(a)(3), including because the challenged Delaware state

court proceedings are ongoing, and the Delaware Supreme Court has held that the

challenged chancery court orders are interlocutory, non-final orders. See Malhan v.

Secretary United States Department of State, 938 F.3d 453 (3d Cir. 2019).

      8.     There continues to be a live concrete controversy between the parties,

and the case is not moot, as detailed, infra, paras. 2-5.

      9.     The Rooker-Feldman doctrine is inapplicable here. In Malhan, the


                                           4
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 5 of 45 PageID #: 453




Third Circuit expressly held that Rooker-Feldman applied only to final state court

judgments, and expressly rejected the position that Rooker-Feldman applied to non-

final, interlocutory state court decisions, Malhan, 938 F.3d at 459-61, bringing the

Circuit in line with six other Circuits that have addressed this issue. Id. at 459. In

so limiting Rooker-Feldman, Malhan specifically criticized and rejected Shawe v.

Pincus, 265 F. Supp. 3d 480 (D. Del. 2017), as wrongly applying the doctrine to a

challenged state court interlocutory decision. Id. at 458.

      10.    Malhan also explicitly followed the narrow application for Younger

abstention that the Supreme Court had adopted in Sprint Commc’ns, Inc. v. Jacobs,

571 U.S. 69, 77-78 (2013). Malhan, 938 F.3d at 461-65.

      11.    In its explicit adoption of the Supreme Court’s narrow limitations on

Rooker-Feldman and Younger, the Third Circuit emphasized that the federal courts

in this Circuit must vindicate constitutional rights, including when there are related

ongoing state court proceedings, underscoring that “federal courts have a ‘virtually

unflagging’ duty to exercise jurisdiction conferred by Congress.” Malhan, 938 F.3d

at 458 (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S.

800, 817 (1976)); id. at 462, 465.

      12.    Venue of this action is proper in this District pursuant to 28 U.S.C. §

1391(b)(1), and (2), as Defendant resides in this District and a substantial part of the

events giving rise to the claims herein occurred in this District.

                                           5
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 6 of 45 PageID #: 454




      13.   This Court has personal jurisdiction over Defendant, who resides is

employed in, and is a citizen of, the State of Delaware, and where the

unconstitutional actions upon which the claims herein arise occurred.

                                    PARTIES

      14.   Plaintiff TPG is incorporated in the State of Nevada, and has its

principal place of business in New York, New York.

      15.   Plaintiff Shawe is the owner of 99% of TPG, and is the President and

CEO and a director of TPG. Prior to May 7, 2018, Shawe was a 49% owner of TPG.

      16.   Defendant Andre G. Bouchard is the Chancellor of the Court of

Chancery of the State of Delaware and is named as a defendant in his official

capacity as Chancellor. Chancellor Bouchard presided over the Court of Chancery

actions originally between Shawe and Elizabeth Elting (“Elting”), previously a 50%

owner of TPG, and currently presides over disputes in those actions between Shawe

and TPG on one hand, and Pincus and Skadden on the other, giving rise to this suit,

and has rendered all the Court of Chancery decisions referenced herein, including

the unconstitutional interlocutory orders at issue herein. Chancellor Bouchard was

previously an attorney at Skadden Arps, Slate, Meagher & Flom LLP (“Skadden”).

      17.   Non-party Pincus is an attorney and formerly a partner in Skadden’s

Wilmington, Delaware office. Pincus was appointed by Defendant as the Custodian

to conduct a Forced Sale of TPG (the “Forced Sale”), and to act as a tie-breaking

                                         6
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 7 of 45 PageID #: 455




third director of TPG pending the Forced Sale, and who continues to charge TPG for

services purportedly performed by himself and Skadden related to his court-

appointed custodianship. Pincus is a state actor in all of his actions, conduct and

statements concerning his dual roles as Custodian and Director of TPG, including in

seeking fees for himself, Skadden and his many other advisers.

                                         FACTS

      TransPerfect Global, Inc.

      18.   In 1992, Shawe and Elting co-founded the business that became TPG

while graduate students at the Stern School of Business at New York University.

      19.   TPG has grown to become the world’s largest provider by revenue of

translation, website localization, and litigation support services, with over 100

offices worldwide, more than 6000 full-time employees, and a global network of

more than 5,000 professional linguists and subject-area specialists in approximately

170 languages.

      20.   Shawe devoted the past 28 years of his life, since age 22, to building

TPG into an extraordinarily successful, thriving, extremely profitable company, with

revenues in excess of $760 million in 2019.

      21.   The remaining 1% of TPG has long been owned, and is currently

owned, by Shawe’s mother, non-party Shirley Shawe.

      The Delaware State Court Litigation

                                         7
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 8 of 45 PageID #: 456




      22.    Commencing in approximately 2012, Shawe and Elting engaged in

management disputes driven by Elting’s increasing demands for substantially larger

profit distributions and a buy-out of her interest in TPG from Shawe.

      23.    On May 2014, Elting commenced an action in New York State

Supreme Court, seeking to remove Shawe as an officer and director of TransPerfect

Translations International, Inc. (“TPI”), a subsidiary of TPG and the New York

operating company, and to dissolve TPI.           Elting’s request for a preliminary

injunction and dissolution was denied on August 4, 2014, with the Court finding that

her disputes with Shawe amounted to “squabbles.”

      24.    The New York action was dismissed with prejudice by stipulation on

November 20, 2018.

      25.    On May 23, 2014, the day after Shawe filed an action in the Delaware

Court of Chancery alleging, inter alia, Elting’s breach of fiduciary duty and breach

of contract, Elting filed a petition against the Shawes in the Court of Chancery that,

after several amendments, sought the appointment of a custodian based on alleged

director deadlock and to resolve alleged shareholder deadlock, and also sought an

order to sell TPG, despite its substantial profitability.

      26.    As discussed further below, the Defendant granted Elting’s requested

relief over the Shawes’ objections and ordered the Forced Sale. See In re Shawe &

Elting LLC, et al., 2015 WL 4874733 (Del. Ch. Aug. 13, 2015).

                                            8
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 9 of 45 PageID #: 457




      The Court’s Appointment of the Custodian and the Forced Sale of TPG

      27.    Also on August 13, 2015, the Defendant appointed Pincus “as a

custodian to oversee a judicially ordered sale of the Company,” including to

“propose a plan of sale of the Company with a view toward maintaining the business

as a going concern and maximizing value for the stockholders,” and appointed him

“to serve as a third director with the authority to vote on any matters on which Shawe

and Elting cannot agree and which rise to the level that he deems to be significant to

managing the Company’s business and affairs.” Id. at *32.

      28.    The Order appointing Pincus as Custodian expressly limited

reimbursement of counsel to “reasonable” fees and expenses:

      10. The Custodian shall be compensated at the usual hourly rate he
      charges as a partner of Skadden. The Custodian also shall be
      reimbursed for reasonable travel and other expenses incurred in the
      performance of his duties. The Custodian shall petition the Court on a
      monthly basis, or such other interval as the Court may direct, for
      approval of fees and expenses. Any fees and expenses approved by the
      Court shall be paid promptly by TPG.
      The Custodian may retain counsel (including Skadden) or other
      advisors to assist him in the performance of his duties under this Order.
      The fees of any counsel or advisors so retained shall be calculated on
      the same hourly rates charged by such counsel or advisors to clients
      represented outside this matter. The reasonable fees and expenses of
      such counsel or advisors shall be paid promptly by TPG.

      29.    In re TransPerfect Global, Inc., 2015 WL 4778615, at *1-2 (Aug. 13,

2015) (emphasis added) (“Aug. 13 Order”).

      30.    The Aug. 13 Order expressly provided that monthly status reports on

                                          9
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 10 of 45 PageID #: 458




the progress of the Forced Sale be filed confidentially. However, that Order did not

include any authorization to file the monthly petitions for attorneys’ fees and

expenses confidentially. Compare Aug. 13 Order, ¶ 8 (Custodian “shall provide a

report to the Court every thirty days after entry of this Order concerning the progress

of his efforts. Such reports shall be filed under seal and be made available only to

the Court and the parties and their counsel”), with ¶¶ 10, 11 (quoted in full, para. 28,

supra). This language is consistent with general Delaware practice and law that

billing information is not inherently or usually confidential.

      31.    Skadden regularly submits public billing records when seeking fees and

expenses in United States Bankruptcy Court proceedings.

      32.    The Custodian filed confidential monthly petitions for attorneys’ fees

and costs on behalf of himself and his law firm, Skadden. None of the fee petitions

provided the slightest itemized detail or customary support for the sums sought,

despite the Plaintiffs’ demands for such information so they could review and

potentially question or challenge any amounts that may have been charged in error,

or that Plaintiffs believed were unreasonable or unjustified. Defendant almost

immediately approved each and every petition in full, often within one day of

submission and sometimes within hours, without ever requesting or requiring

Skadden to provide him or the Plaintiffs with a more specific or detailed basis for

the fee claims, or providing the Plaintiffs with an opportunity to object prior to

                                          10
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 11 of 45 PageID #: 459




approval. Despite the absence of court authority to do so, the Custodian’s fee

petitions have always been filed under seal and without the filing of any public

version.

      33.    On February 8, 2016, the Custodian recommended a “Modified

Auction” for the Forced Sale of TPG, open to any interested person, including the

shareholders.

      34.    The Custodian, in recommending the Modified Auction to the Court,

acknowledged that it was the most complex and time-consuming of the options

presented to the Custodian, and raised the most difficult issues concerning protecting

TPG’s confidential information.

      35.    A modified auction was also the option that would generate the most

fees for Pincus, Skadden and the Custodian’s other hand-picked advisers, many of

whom were clients of Skadden.

      36.    Under the Modified Auction, the State of Delaware would take the

Shawes’ property, their shares in TPG, and transfer them to the highest bidder, unless

Pincus and the Defendant determined that Shawe had outbid all bidders for Elting’s

shares.

      37.    Over Shawe’s objections, but with Elting’s support, the Court adopted

Pincus’ proposed Modified Auction Forced Sale and adopted his proposed

implementing Sale Order verbatim. In re TransPerfect Global, Inc., 2016 WL

                                         11
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 12 of 45 PageID #: 460




3477217 (Del. Ch. June 21, 2016); id. 2016 WL 3949840 (Del. Ch. July 18, 2016).

      38.    TPG was extremely profitable and had no creditors when the Court

ordered the Forced Sale offering the Shawes’ property to the highest bidder.

      39.    After four rounds of bidding between September and November 2017,

Shawe made the highest and best offer, forcing Pincus to concede that Shawe had

prevailed in the Forced Sale.

      40.    On November 19, 2017, Shawe executed a Securities Purchase

Agreement (“SPA”) for the purchase of Elting’s 50% interest in TPG.

      41.    Despite her misrepresentations to the Delaware Courts that she was a

legitimate buyer for TPG and that she intended to outbid Shawe, Elting never

meaningfully participated as a buyer in the Forced Sale process. The Custodian

ultimately admitted that at no time during the auction process did Elting even make

a realistic bid, revealing that, when stripped of its impossible conditions, her ultimate

bid actually valued TPG at less than the value represented in the deal presented to

her by the Custodian in which her shares would be sold to Shawe and which she

rejected as too low back in January 2017. The Custodian also admitted that, despite

never being a realistic bidder, Elting and her partner were never eliminated as a

bidder because the Custodian wanted the illusion of multiple bidders in order to

promote competition, ostensibly to artificially inflate the final sale price.

      42.    Prior to the SPA, Elting consistently sided with the Custodian on

                                           12
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 13 of 45 PageID #: 461




virtually all significant decisions concerning the Forced Sale process, consistently

supported him on the actions he took as Custodian, and the Custodian consistently

opposed Shawe on any significant proposals concerning the Forced Sale to which

Elting objected.

      43.    Further, the Defendant either sided with the Custodian over Shawe, or

refused to address any issues the Shawes presented to the Defendant during the

Forced Sale process, with the sole exception of rejecting an unconstitutional,

uncompensated, non-competition restriction that Pincus requested the Court

unilaterally impose on Shawe in order to make TPG more valuable to third party

bidders.

      44.    Pincus and the Defendant thereby made clear that any objections by

Shawe either to Pincus or to the Defendant concerning Pincus’ conduct or actions

during the Forced Sale process were or would be futile.

      45.    On February 15, 2018, the Defendant upheld the SPA over Elting’s

objections. In re Transperfect Global, Inc., 2018 WL 904160 (Del. Ch. Feb. 15,

2018).

      46.    On May 3, 2018, the Delaware Supreme Court (“DSC”) rejected

Elting’s appeal and affirmed the Chancery Court decision. Elting v. Shawe, 185 A.3d

694 (Del. 2018).

      47.    The sale of Elting’s shares in TPG to Shawe closed on May 7, 2018. As

                                        13
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 14 of 45 PageID #: 462




a result, Shawe currently owns 99% of TPG and Shirley Shawe retained her 1%

interest.

       The Custodian’s and His Advisers’ Fees Were Always Sought Against the
       Pre-Closing Shareholders Pro Rata from August 2015 Until May 2019

       48.   From the time of Pincus’ appointment in August 2015 through the May

7, 2018 Closing, Defendant ordered TPG to pay Pincus, Skadden and his other

advisers almost $44.5 million. TPG was ordered to pay Skadden, where Pincus was

a partner, over $12,925,000, and TPG was required to pay his other advisers over

$31.5 million, including almost $12.4 million to Credit Suisse, a significant client of

Skadden appointed by Pincus to act as his advisor on the Forced Sale.

       49.   The Defendant never reduced Pincus’ monthly fee requests for himself,

Skadden or his advisers by so much as a dollar.

       50.   Pincus never submitted to the Defendant, Shawe or TPG any

documentation to support his and his advisers’ monthly fee requests, other than a

monthly letter from Pincus stating the total fees and expenses incurred by him and

his advisers, and a vague, generalized statement of the types of matters worked on.

       51.   Because of the 50/49/1 ownership of TPG until May 7, 2018, the

Shawes and Elting effectively each incurred half of these $44.5 million in fees and

expenses prior to Closing.

       52.   Pursuant to the SPA, a post-Closing $5 million Custodian Escrow

Account (“Escrow”) was created for post-Closing fees and expenses, funded by the
                                          14
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 15 of 45 PageID #: 463




shareholders, pro rata, effectively replicating the pre-Closing 50/49/1 payments

from Elting and the Shawes. See SPA § 2.4 (Escrow is “solely for the purpose of

securing amounts payable to the Custodian and his advisors”); SPA § 2.2 (the

Escrow is for “amounts payable to the Custodian or his advisors, including, without

limitation, investment banking, legal and accounting fees and expenses for services

performed prior to or after the Closing”).

      53.    In the event the Custodian does not deplete the Escrow, the remaining

funds are to be refunded to the pre-Closing shareholders pro rata, per the terms of

the SPA.

      54.    From the May 7, 2018 Closing through April 2019, the Custodian

continued to file confidential monthly fee petitions in which he, Skadden and his

advisers sought and were awarded almost $950,000 from the Escrow. The Custodian

never submitted any supporting documentation of these claimed fees and expenses.

      55.    The Defendant never reduced or discounted any amounts sought in the

post-Closing monthly fee petitions.

      56.    During this period, the Custodian never sought fees and expenses

against TPG directly or from the Shawes, only from the pro rata Escrow.

      The Custodian Tries to Charge TPG for His and Skadden’s Fees

      57.    In his May 8, 2019 fee petition for April 2019 work, the Custodian

asserted that part of the invoice for April work related to two proceedings in which

                                         15
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 16 of 45 PageID #: 464




the Custodian was not a party – an arbitration proceeding in which Shawe was the

defendant, Cypress Partners LLC v. Shawe, JAMS Ref. No. 1425028705 (the

“Cypress Matter”); and an action brought by TPG in Federal Court in New York

against a purported bidder in the Forced Sale for, inter alia, theft of trade secrets

during the Forced Sale process, TransPerfect Global, Inc. v. H.I.G. Middle Market,

LLC and Lionbridge Technologies, Inc., 19-cv-3283 (S.D.N.Y. 2019) (the “H.I.G.

Matter”). Although billed to the Escrow in April, Pincus asserted that in future fee

petitions he intended to seek fees and expenses directly against TPG, not from the

Escrow, for any work related to the H.I.G. and Cypress Matters.

      58.    In the H.I.G. Matter, non-party Pincus and non-party Skadden received

only a standard litigation hold notice. In the Cypress Matter, the Custodian received

a subpoena from Cypress, not Shawe, with which the Custodian did not even

comply.

      59.    Nevertheless, from April to October, 2019, Pincus and Skadden ran up

the extraordinary total of almost $250,000 in fees and expenses, all but $26,000

sought directly against TPG for: complying with a standard litigation hold notice;

not complying with a subpoena not issued by TPG or Shawe in a matter not initiated

by TPG or Shawe; telling two Custodian advisors not to comply with a request from

TPG for TPG-related documents in their possession; and partial work opposing a

motion for certification of an interlocutory appeal.

                                          16
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 17 of 45 PageID #: 465




      60.    In addition to the almost $225,000 sought directly against TPG, the

Custodian, Skadden and his tax advisers ran up additional extraordinary fees against

the Escrow from April to October of approximately $215,000.

      61.    When TPG learned that the Custodian was billing TPG directly, and not

the Escrow, for, at least some purported work related to the Cypress and H.I.G

matters, it objected to the Defendant, and demanded to see Pincus’ and Skadden’s

billing records.

      62.    TPG also filed an action in Nevada, TPG’s place of incorporation,

challenging the Custodian’s non-compliance with a Director Indemnification

Agreement in seeking reimbursement of third-party litigation expenses, and breach

of fiduciary duty (the “Nevada Action”).

      63.    Instead of seeking to dismiss the Nevada Action based on exclusive

jurisdiction clauses in the SPA and the February 15 Order, or seeking to adjudicate

the propriety of charging fees directly against TPG, rather than the Escrow, the court-

appointed Custodian returned to the Court of Chancery and sought the extraordinary

remedy of contempt against TPG and Shawe for: 1) TPG filing the Nevada Action;

and 2) for TPG not paying $65,000 in fees awarded directly against it in orders

entered in June and July, 2019 (the “Fee Orders”).

      64.    In a written order on October 17 and an oral telephonic ruling on

October 21, 2019, the Court denied the Custodian’s motion for contempt for TPG’s

                                           17
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 18 of 45 PageID #: 466




non-payment of fees awarded in the Fee Orders; and 2) granted the motion for

contempt for TPG filing the Nevada Action purportedly in violation of an exclusive

jurisdiction clause in the Feb. 15 Order.

      65.    As a contempt sanction, the Defendant threatened $30,000 daily fines

against Plaintiffs if the Nevada Action was not dismissed by October 21, 2019, and

awarded Pincus and Skadden their attorneys’ fees for the part of the contempt motion

that was granted.

      66.    Faced with the extraordinary threatened fines, TPG dismissed the

Nevada Action on October 21, 2019.

      The Court Orders the Custodian and Skadden to Submit Billing
      Information, But Imposes A Gag Order, Unconstitutionally Conditioning
      the Plaintiffs’ Access to This Non-Confidential Information on Banning
      Any Public Disclosure or Comment on the Court-Appointed Custodian’s
      Billings

      67.    In its October 21 telephonic ruling, the Defendant ruled that Pincus and

Skadden, for the first time since Pincus’ appointment over four years earlier, must

provide supporting documentation of its monthly fees and expenses, commencing

with the fees and expenses sought directly against TPG in its June fee petition, and

for all future fees and expenses sought against TPG or the Escrow, and instructed

the parties to submit a proposed implementing order.

      68.    The Defendant also concurrently granted all fees sought against the

Escrow in the August and September 2019 fee petitions without requiring any

                                            18
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 19 of 45 PageID #: 467




supporting documentation.

      69.    Over TPG’s and Shawe’s objections, the Defendant ruled that such

billing information was not only to be filed under seal, to be kept hidden from public

scrutiny, but was subject to additional, extraordinary confidentiality provisions, as

detailed below.

      70.    The parties submitted competing implementing orders, and on

November 1, 2019, the Court issued the Nov. 1 Orders—two orders that closely

tracked the Custodian’s proposed orders: a Second Order Concerning Custodian’s

Motion for Civil Contempt (“Billing Information Order”) In re TransPerfect Global

Inc., 2019 WL 5727240 (Del.Ch. Nov. 1, 2019) and a Records Confidentiality Order

(“Confidentiality Order”) (attached hereto as Exhibit A). Also on November 1,

2019, the Defendant issued a form “Undertaking Acknowledging and Agreeing to

be Bound by Records Confidentiality Order,” (“Undertaking”) (attached hereto as

Exhibit B) together with the Nov. 1 Orders, (the “Gag Orders”).

      71.    There is nothing confidential about the court-appointed Custodian’s

billing information, or in Skadden’s billing information on behalf of that court-

appointed officer, in which the Court-appointed officer and Skadden seek orders

from the Delaware Court of Chancery to force TPG or the Escrow to make payments

to the Custodian and Skadden.

      72.    Nevertheless, the Gag Orders required that any Skadden/Pincus billing

                                         19
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 20 of 45 PageID #: 468




information must be filed under seal and that all the billing information, including

any characterizations of the information must be kept entirely hidden from the

public. The Undertaking, by its terms, also severely limits those people even allowed

to enter into the Undertaking such that even if Shawe were to execute it, he would

be barred from discussing the billing information with his own accountants,

advisors, TPG Board members, or even any of his attorneys who have not formally

appeared on his behalf in the Delaware action.

      73.    Skadden, just like all other law firms that seek fees in Bankruptcy

Court, routinely publicly discloses detailed billing information, including the names

of the billing attorneys, their rates, the nature of the work performed, the time spent

on particular identified tasks, and the attorneys’ qualifications in fee applications in

the United States Bankruptcy Courts. Such information is also routinely publicly

submitted by other Court-appointed receivers and custodians in the Court of

Chancery in the regular course.

      74.    Neither Defendant, Pincus nor Skadden provided any reason or facts to

support their position that the billing information of the Court-appointed Custodian

and his attorneys should be treated differently than other court-appointed receivers,

custodians, or Bankruptcy trustees or should otherwise be deemed confidential. The

Gag Orders also do not even require Skadden or Pincus to provide their actual

contemporaneous billing records; rather, they may submit “other documentation”

                                          20
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 21 of 45 PageID #: 469




containing only the billing information specified in the Gag Orders.

      75.    The Gag Orders also permit the Custodian and Skadden to redact the

names of the timekeepers, thereby preventing Plaintiffs from examining the

qualifications of the attorneys for the rates they charge.

      76.    The Gag Orders also permit the Custodian and Skadden to redact any

billing information that they deem in “good faith” to be “sensitive,” even if not

privileged and without any requirement to provide a privilege log or other

information that would even put Shawe or TPG on notice that information contained

in any provided billing record had been redacted from an original contemporaneous

invoice, or why.

      77.    The Gag Orders, drafted by the Custodian, contain pro forma

statements of “good cause” to keep the billing information secret, but the Custodian

and Skadden presented no evidence and the Defendant made no findings whatsoever

that the billing information in fact contains any confidential information or why such

routinely publicly disclosed information by a Court-appointed officer and state actor

should be kept confidential. Defendant also made no findings whatsoever how or

why any purported harm from disclosure would outweigh the public interest in

access to a court-appointed state actor’s billing information that he seeks to recover

from a private party. Defendant further failed to explain why he ignored this

predicate requirement of the Court of Chancery Rule 5.1 with respect to documents

                                          21
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 22 of 45 PageID #: 470




filed under seal.

      78.    Pursuant to the Gag Orders, only TPG’s and Shawe’s counsel of record

in Delaware, TPG’s general counsel, Shawe, (and by amendment, In re TransPerfect

Global, Inc., 2019 WL 6358786 (Del. Ch. Nov. 29, 2019), an identified expert

agreed to by the Custodian), may have access to and review the billing information

that Pincus and Skadden choose to provide.

      79.    However, in order to have access to and review the billing information,

the identified recipients are required to execute the Undertaking.

      80.    The Undertaking requires the recipient to agree not to “disclose,

summarize, describe, characterize or otherwise communicate or make available, in

whole or in part, any” of Pincus’s or Skadden’s billing information to any person

that has not executed the Undertaking, on pain of court sanctions.

      81.    Thus, the only way Shawe or TPG’s general counsel can see the billing

information for fees that TPG is being forced to pay is to agree to a court-ordered

gag on public disclosure of, or even comment of any kind concerning, this non-

confidential information.

      82.    Both Shawe and TPG’s general counsel have refused to execute the

Undertaking, because of this unconstitutional court-imposed condition on their

constitutional rights to engage in protected speech and the right to petition the

government of Delaware for redress of grievances, and so have been prohibited by

                                         22
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 23 of 45 PageID #: 471




Defendant from seeing the billing information, or even generally discussing that

information with their counsel, for the fees that Pincus and Skadden are seeking to

have Defendant force them to pay.

      83.      As a general matter, the public has a strong interest in access to

information about fees charged by private attorneys in their capacity as court-

appointed state actors and awarded by courts against private companies, especially

when the judge has awarded those fees to his former law firm without any oversight

of any kind.

      84.      This case specifically has been a matter of intense public interest and

intense media coverage in the State of Delaware, and the public has a strong interest

in this particular case in access to information about fees sought by the Court-

appointed Custodian and Skadden against TPG, where such exorbitant “services”

were forced unwillingly upon TPG, and were frequently directly adverse to TPG. In

fact, despite the Custodian’s inherent obligations to TPG as an attorney, and as the

current Court-appointed Custodian of TPG, he has stated, in writing, that he does

not believe he owes any fiduciary duty to TPG. As a result, it is unsurprising that

some of the Custodian’s “services” have been provided solely for the benefit of the

Custodian, his counsel, and his other hand-picked advisors, to the detriment of TPG.

      85.      Shawe has been outspoken in his criticism of the close and closed

relationship between the Court of Chancery and Skadden. These criticisms have

                                           23
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 24 of 45 PageID #: 472




included the secretive nature of Court of Chancery proceedings, the purported

blanket immunity and protections provided by the Court to the Custodian and the

total, uncustomary and unnecessary secrecy behind Pincus’s, Skadden’s and his

other chosen advisers’ (including major Skadden clients), almost $44.5 million in

fees and expenses, which the Defendant, without any oversight, ordered TPG to pay

during the Forced Sale, and another $1 million ordered paid by TPG or the Escrow

post-Closing through July 2019.

      86.   Faced with Shawe’s ongoing and effective public criticism, the

Defendant’s Gag Orders were explicitly designed to prohibit Shawe from publicly

criticizing or commenting upon Pincus’s and Skadden’s claimed fees against TPG

as a condition for reviewing them and assisting in his defense against the fees

charged. Because he has been unwilling to submit to Defendant’s unconstitutional

restraint on his speech, Shawe has been forced to forego review of the fees that

Skadden and Pincus continue to charge against TPG, of which Shawe is the 99%

owner.

      The November 1 Orders are Non-Final, Interlocutory Orders

      87.   On October 19, 2019, TPG filed a Notice of Appeal in the DSC from

the October 17 Order that held Plaintiffs in contempt for filing the Nevada Action.

      88.   On October 21, 2019, Shawe filed a Notice of Appeal in the DSC from

the October 17 Order that held Plaintiffs in contempt for filing the Nevada Action.

                                         24
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 25 of 45 PageID #: 473




      89.    On October 28, 2019, Plaintiffs filed a joint precautionary Motion in

the Chancery Court for certification of an interlocutory appeal from the Oct. 17

Order, in the event those Orders were deemed interlocutory.

      90.    The Custodian opposed the motion for certification, arguing, inter alia,

that the Oct. 17 Order was not appealable until the amount of the contempt fees was

determined by the Defendant.

      91.    On November 12, 2019, Plaintiffs filed a joint Motion in the Chancery

Court for certification of an interlocutory appeal from the Nov. 1 Orders, “strictly as

a provisional, precautionary matter in the event that the November 1 Orders are

determined to be non-final orders.”

      92.    In that Motion, Plaintiffs specifically identified the improper

confidentiality restrictions in the Gag Orders as among the issues for appeal.

      93.    On November 18, 2019, the Defendant denied the motion for

interlocutory appeal certification of the October 17 Order; did not address Shawe’s

and TPG’s argument that the appeals were final, including under the collateral order

doctrine; found the appeals to be interlocutory; and expressly held that further

proceedings from the Oct. 17 and Nov. 1 Orders were necessary, including: “(i) the

amount of the Contempt Fee Award and (ii) the resolution of any objections

Respondents may make to the [June and July 2019] Fee Orders.” In re TransPerfect

Global, Inc., 2019 WL 6130807, at *5 (Del. Ch. Nov. 18, 2019).

                                          25
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 26 of 45 PageID #: 474




      94.    On November 25, 2019, Plaintiffs filed a joint Notice of Appeal in the

DSC from the Nov. 1 Orders.

      95.    On November 27, Defendant denied the motion for interlocutory appeal

certification of the Nov. 1 Gag Orders, relying on its November 18 decision. In re

TransPerfect Global, Inc., 2019 WL 6358786 (Del. Ch. Nov. 27, 2019).

      96.    Also on November 27, 2019, the DSC issued orders in both appeals to

show cause why the appeals should not be dismissed as appeals from interlocutory

orders or why the appeals fall within the collateral order doctrine.

      97.    In response, Plaintiffs argued that the Oct. 17 and Nov. 1 Orders fell

within the collateral order doctrine as final, appealable orders or, alternatively,

interlocutory orders that were appropriate for the Supreme Court’s review.

      98.    In that Response, Plaintiffs specifically identified the improper

confidentiality restrictions in the Gag Orders as among the issues for appeal.

      99.    On December 31, 2019, the DSC dismissed the appeals. Despite the

fact that the Orders will govern fee petitions submitted by the Custodian that have

no set end date in the foreseeable future, the Court held that:

      the orders do not fall within the collateral order doctrine. The orders
      are not final and do not have a substantial, continuing effect on
      important rights. As the Court of Chancery recognized, the amount of
      fees to be awarded to the Custodian pursuant to the First Order is
      unresolved. Similarly, the parties are currently litigating the appellants’
      objections to the Custodian’s fee petitions, including the petitions that
      led to the Fee Orders, under the process set forth in the Second Order.

                                          26
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 27 of 45 PageID #: 475




TransPerfect Global, Inc. v. Pincus, 224 A.3d 203, at *2 (Del. 2019) (emphasis
added).

      100. The DSC also rejected “interlocutory review, finding that the

“interlocutory appeal” did not meet the standards of DSC Rule 42(b), giving “great

weight” to the Defendant’s denial of the motion for certification, which had

expressly held that further proceedings were necessary in connection with the

October 17 and November 1 Orders. Id. at *3.

      The Fee Objection Proceedings

      101. To avoid losing the ability to object to the fee petitions, counsel of

record for Plaintiffs and an expert retained by TPG’s counsel executed the

Undertaking, despite the unconstitutional conditions in the Gag Orders.

      102. On December 23, 2019, Plaintiffs filed their Objections under seal to

the Custodian’s June-November fee petitions.

      103. Pursuant to Ch. Ct. R. 5.1, and in compliance with the Court’s

unconstitutional Gag Orders, Plaintiffs proposed to publicly file those portions of

the Objections and Exhibits that did not reference the Custodian’s or Skadden’s

billing information.

      104. The Custodian, however, demanded that 100% of the Objections and

Exhibits must remain hidden from the public, despite the fact that none of that

information is, or could even be rationally argued to be, confidential.

      105. As a result, Plaintiffs were forced to file a public version that is 100%
                                         27
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 28 of 45 PageID #: 476




blacked out.

        106. As a result of the Custodian’s position, 100% of Objections, the

Custodian’s Opposition, and Plaintiffs’ Reply were filed 100% hidden from public

view.

        107. The Defendant has not yet ruled on the Fee Objections to the

Custodian’s fee petitions for May-October 2019 billings, and so the Nov. 1 Gag

Orders remain interlocutory, non-final and non-appealable.

        108. The Custodian also purposefully and intentionally refused to submit its

claimed fees and expenses in connection with the October 17, 2019 Contempt Order,

for the sole purpose of keeping the Contempt Order interlocutory, and non-final, in

order to prevent Shawe from appealing the Contempt Order.

        109. On January 23, 2020, Plaintiffs moved to modify or clarify the Nov. 1

Orders so as to allow public disclosure of the non-billing information, while

reserving for appeal (if ever permitted by the Delaware Courts) a challenge to the

Gag Orders’ unconstitutional confidentiality conditions.

        110. On June 8, 2020, Defendant granted the Plaintiffs’ motion with

modifications, holding that the Gag Orders did not prohibit the disclosure of the non-

billing information. Subsequently, the parties filed public versions of the fee

objection papers, but with the billing information still redacted and kept hidden from

public scrutiny, as previously ordered over Plaintiffs’ objections. The Gag Orders

                                         28
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 29 of 45 PageID #: 477




on any disclosure, comment on, or even characterization of, Skadden’s billing

information remains in place. Shawe and TPG’s General Counsel continue to be

prohibited from viewing the billing information unless they agree to the

unconstitutional Gag Orders.

      111. In violation of his customary practice from the time of his appointment

until November 2019 and several Orders requiring the Custodian to file monthly fee

petitions, the Custodian also refused and failed to file fee petitions for purported

work done since November 2019, despite having previously conceded that he is

required to file the fee petitions monthly. Plaintiffs were forced to file motions in

February 2020 that the Custodian had waived his right to fees for those months in

which the Custodian had failed to file timely fee petitions as required by court orders.

      112. Only when forced to do so by the Court of Chancery on November 30,

2020, did the Custodian finally submit, on December 15, 2020, his fee petitions and

billing records for “services” allegedly performed since October 2019, and his

purported contempt-related fees from July to October, 2019.

      113. By letter dated April 13, 2020, the Defendant requested that the parties

agree to a confidential mediation without condition, to which the parties agreed.

Letters from Counsel for TPG, Shawe, and the Custodian to the Court of Chancery,

dated April 15, 2020, confirming that the parties agree to mediation without

condition, attached collectively as Exhibit C. On April 17, 2020 Defendant stayed

                                          29
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 30 of 45 PageID #: 478




the fee waiver motions and fee objections pending the outcome of the mediation.

       114. In connection with, and in an effort to facilitate, the mediation,

Plaintiffs unilaterally agreed to a “standstill,” whereby they would not initiate new

actions during the mediation, whether in Chancery or other courts (with the

exception of one action with potential limitations concerns).         However, on

November 30, 2020, although the Mediator continues his work and has not informed

the parties that the mediation has been formally terminated, Defendant ordered that

the stayed proceedings move forward, thereby necessitating termination of

Plaintiff’s unilateral standstill.

       Events Subsequent to Filing the Complaint

       115. Subsequent to the filing of the original complaint in this action,

Defendant has taken a series of actions in an attempt to modify the gag orders that

gave rise to this action in an attempt to moot this case and avoid review of his

unconstitutional actions.

       116. On January 6, 2021, the Chief Judge of the Third Circuit Court of

Appeals issued an order transferring this case from Judge Stark of the District of

Delaware to Judge Kearney of the Eastern District of Pennsylvania.

       117. The following day, Defendant wrote to the parties in the State Court

Action requesting the Custodian’s position on maintaining as confidential those

billing records subject to the gag orders and requesting that the Custodian respond

                                         30
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 31 of 45 PageID #: 479




by January 11, 2021. Defendant noted that, after review of the original complaint,

he sua sponte reviewed the billing records at issue, many of which had been filed

over 12 months earlier, and that based on that review Defendant was questioning the

need for confidentiality, in light of the fact that none of the information contained

therein fell inside the scope of “Confidential Information” as that term is defined in

Court of Chancery Rule 5.1.

      118. On January 11, 2021 the Custodian responded to Defendant advising

that if Defendant believed that it would be preferable to unseal the billing

information and amend the gag orders, the Custodian agreed with such action.

      119. On January 13, 2021, Defendant issued an order stating, that in light of

the fact a public hearing was scheduled to consider, among other things, the fee

petitions to which the sealed billing information pertain, the gag orders were

modified to: (1) rescind much of the confidentiality of the Custodian’s invoices; (2)

rescind restrictions on who could view the billing information; (3) remove the

requirement to enter into an undertaking in order to view the billing information; (4)

rescind the records confidentiality order and undertaking in the gag orders (except

for the exclusivity paragraph requiring any dispute relating to the billing information

to be brought in the Delaware Court of Chancery) that prevented TPG and Shawe

from viewing or discussing the billing information; (5) rescind the finding of “good

cause” for the confidentiality of the billing information; and (6) unseal the billing

                                          31
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 32 of 45 PageID #: 480




information on the case docket.

      120. In response to Defendant’s and Custodian’s complete reversal of their

positions on the confidentiality of the billing information, and because TPG and

Shawe had been deprived of their ability to review the information or participate

with their counsel with respect to objections filed to previously filed fee petitions,

and Defendant had issued an objection deadline of January 15, 2021 for objection to

the Custodian’s invoices from July 2019 – November 2020, Plaintiffs filed an

emergency motion on January 14, 2021, asking Defendant to modify the scheduling

order to cure the due process issues created by the gag orders.

      121. Specifically, Plaintiffs requested adequate time for Plaintiffs: (1) to

review and digest hundreds of pages of billing information, and objection briefing

and then participate in a supplement to the pending December 23, 2019 objection;

and (2) to review, digest, and participate in the objection to hundreds of additional

pages of billing information pertaining to the immediately prior 13 months of billing

information seeking almost $4 million in fees.

      122. On January 15, 2021, Defendant denied Plaintiffs’ motion to modify

the scheduling order and found (without any record and despite having rescinded the

good cause basis of his earlier orders two days prior and openly asserted that the

billing information did not contain “Confidential Information” under Court of

Chancery Rule 5.1 the week prior), that: (1) the now-rescinded gag orders were not

                                         32
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 33 of 45 PageID #: 481




a mistake, but were necessary and appropriate; (2) the gag orders had not impeded

Plaintiffs’ ability to evaluate the fees or participate in the prior objections; (3) no

supplement to the prior objection was allowed; and (4) confidentiality had only been

removed in light of the upcoming public hearing. Nonetheless, Defendant proceeded

to then modify the schedule to grant Plaintiffs a fraction of the time extended, by

moving the January 15, 2021 deadline until January 29, 2021.

      123. Defendant, in a motion filed January 19, 2021, mistakenly claims that

he has made this case moot, requiring dismissal. This action is not moot. Plaintiffs

seek a declaration that the gag orders unconstitutionally impeded upon their Due

Process rights and freedom of speech. Although Defendant may have lifted certain

of the confidentiality provisions of the gag orders, Plaintiffs’ procedural due process

rights were prejudiced and that prejudice remains. Plaintiffs remain entitled to

judgment on their claims because notwithstanding Defendant’s actions, Plaintiffs

continue to have a “concrete interest” in the outcome of the litigation. Chafin v.

Chafin, 568 U.S. 165, 172 (2013).

      Absent a Declaration, Defendant’s recent orders threaten to continue to
      harm Plaintiffs

      124. Although Defendant’s recent orders address the unconstitutional

overbreadth of the confidentiality restrictions by removing the confidentiality and

prohibit further confidentiality, the orders explicitly continue to maintain that the

confidentiality restrictions were appropriate and constitutional as issued and did not
                                          33
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 34 of 45 PageID #: 482




implicate any due process concerns.

      125. As a result, Defendant has created a situation in which the Custodian, a

state actor, is requesting that Defendant issue an order that requires Plaintiffs, the

parties injured by the unconstitutional speech and due process restrictions, to

compensate the Custodian for his fees in seeking, obtaining, and defending

Defendant’s unconstitutional orders.

      126. The fact that the Defendant continues to maintain that the

unconstitutional gag orders were not improper, despite lifting them completely,

threatens that Defendant will force Plaintiff TPG to pay the Custodian the hundreds

of thousands of dollars that he is demanding that Skadden allegedly incurred

concerning the unconstitutional gag orders.

      127. The Custodian currently has petitions pending in front of Defendant

seeking orders requiring Plaintiffs to pay the Custodian approximately $4 million

dollars for his and his law firms’ work. A substantial portion of these fees are directly

related to the Custodian’s time spent seeking and then defending (and losing) various

challenges to the unconstitutional restrictions. Absent a declaration from this Court

confirming the unconstitutionality of the confidentiality restrictions, Plaintiffs’

challenges to those fees are significantly restricted.

      128. So far, in the four years since the Custodian was appointed, Defendant

has granted him more than $14 million and his advisors almost $30 million dollars

                                           34
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 35 of 45 PageID #: 483




in fees and expenses without review of a single document in support those fees, not

even an affidavit attesting to their reasonableness, much less an actual invoice. This

prior pattern, considered together with the Defendants recent clarification that he

considers his unconstitutional actions proper, creates a likelihood that Defendant

will soon order Plaintiffs to pay the Custodian, a state actor, some amount in excess

of $450,000 for challenging, and prevailing in overturning, the very unconstitutional

restrictions the Custodian worked to impose upon them.

      129. Plaintiffs continue to have a legally cognizable interest in a declaration

by this Court that the Gag Orders violated their civil rights. Defendant recently

found, after rescinding them, that the Gag Orders were necessary and appropriate as

implemented. A favorable decision from this Court would force Defendant to

reevaluate that determination and provide Plaintiffs a meaningful opportunity to

petition the state court for compensatory damages and/or disgorgement of the

Custodian’s fees for having inappropriately sought unconstitutional relief as a state

actor, solely for his own benefit. The Custodian continues to petition Defendant to

award millions of dollars in fees, payable by Plaintiffs, to compensate the Custodian

for seeking unconstitutional relief and then vigorously defending that position

against Plaintiffs’ valid challenges.

                     FIRST CAUSE OF ACTION
        (FIRST AND FOURTEENTH AMENDMENT VIOLATIONS)

      130. Plaintiffs repeat and reallege the allegations set forth in paragraphs 1
                                         35
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 36 of 45 PageID #: 484




through 129 above with the same force and effect as if fully set forth herein.

        131. There has long existed, going back at least 25 years, a broad-based

public controversy in the State of Delaware and nationally concerning the operation

of the Court of Chancery and its close and symbiotic relationship with certain “Big

Law” corporate law firms, particularly Skadden and their high office relations in the

politics of Delaware. See, e.g., New York Times (May 23, 1995, Section D, Page 1,

National ed. (“Top Business Court Under Fire; Critics Say Politics Is Hurting

Delaware Judiciary”). That controversy still exists today.

        132. Among the questions that are raised by that controversy is the unique

and symbiotic relationship among the Court of Chancery, the Delaware Supreme

Court, and Skadden. For example, at the time of the appeal from Defendant’s Forced

Sale Order in 2017, Defendant, the Custodian and the Chief Justice had all been

employed as attorneys at Skadden.

        133. Also among the questions that are raised by that controversy is the

secrecy with which the Court of Chancery often conducts its processes and

procedures, including by use of extensive “protective orders,” and sealed pleadings,

briefs and evidence, as is typified by the proceedings discussed in this Complaint,

ante.

        134. In the proceedings in which Plaintiffs have been involved, the

Defendant has imposed severe limitations upon public filings. He has appointed as

                                         36
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 37 of 45 PageID #: 485




Custodian a then-partner at Skadden and provided him with carte blanche to act in

a manner that maximized the potential and actual fees and expenses he could

generate, despite alternative paths to resolve the underlying dispute over TPG that

would have been far less expensive, taken far less time, and with equal or better

results for the shareholders.

      135. Defendant also granted Pincus a blank check with respect to fees,

combined with purported judicial immunity and a complete lack of oversight of any

kind. Armed with these tools, Pincus, Skadden, and other advisors ran up fees of

over $46 million through October 2019 by submitting secret invoices, with no billing

detail, and no judicial oversight. To date, Defendant has awarded every penny

sought without ever receiving, requesting, or reviewing any supporting

documentation, despite objections raised by Shawe and TPG.

      136. Defendant’s actions have for many years shielded from disclosure even

to the Plaintiffs, much less the public, the billing records in support of the enormous

generation of Custodian fees and expenses, and continued to do so long after the

underlying dispute was resolved over two years ago, despite the fact that the billing

records of the Court-appointed Custodian and his law firm are not confidential under

Delaware law or otherwise.

      137. Whatever the propriety or impropriety of such secret arrangements

between bench and Skadden, and of Skadden’s massive fee generation as court-

                                          37
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 38 of 45 PageID #: 486




appointed officers, the questions indisputably are of public interest and concern, and

Plaintiffs have a fundamental constitutional right to air their opinions about the

massive fees that the Court has forced them to pay, and may continue to force them

to pay.

       138. Plaintiffs also had and have a continuing due process right to see and

review the billing detail supporting any fee petitions filed by the Court-appointed

Custodian, a state actor, and to be heard on any objections to those fee petitions and

billing records before the Defendant may determine whether to grant such petitions

in whole or in part, thereby depriving Plaintiffs’ of their property.

       139. Until the November 1 Gag Orders were issued, the Defendant’s actions

denied the Plaintiffs access to the billing information or to object to the petitions

based on that information and they were not afforded any practical opportunity to

respond to the petitions before Defendant granted them, routinely within a day or

two.

       140. After finally recognizing in November 2019, after years of litigation,

that Plaintiffs are entitled as a matter of fundamental fairness and due process to

obtain disclosure of the Custodian’s and Skadden’s billing information for its most

recent petitions, Defendant has so limited the scope of that disclosure that it

constitutes the imposition of an unconstitutional condition upon the Plaintiffs.

       141. Under the Gag Orders, the Court has conditioned the Plaintiffs’ right of

                                          38
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 39 of 45 PageID #: 487




access to Skadden’s billing information if, and only if, they execute yet another

secrecy agreement that would prevent them from any public comment about or

disclosure of the Custodian’s billing information, including a prohibition on any

public characterization of such fees.

      142. Further, any public comments or disclosure would subject the Plaintiffs

to sanctions, without regard to whether the comments or disclosures concern any

information that is in fact confidential under Delaware law or otherwise. For

example, having not signed the Undertaking, Shawe is currently privy only to the

total amounts charged by the Custodian and his advisors. He is free to publicly opine

that the amounts charged by Pincus, Skadden, and his other advisors are outrageous.

However, if Shawe were to sign the Undertaking, that same comment

“characterizing” the Pincus and Skadden’s invoices would subject Shawe to

sanctions, regardless whether his review of the underlying billing information

confirmed his opinion that the fees are in fact outrageous.

      143. Such secret and private proceedings deprive the public in Delaware and

the nation of information about how the Court of Chancery operates and about its

relationships with Delaware law firms, particularly its unusually close relationship

with Skadden, thereby understandably undermining public confidence in the

Delaware Courts.

      144. Plaintiffs have actively and vigorously participated in the public debate

                                         39
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 40 of 45 PageID #: 488




on such questions and have a First Amendment right to continue to do so.

      145. This case thus presents a classic unconstitutional condition. Defendant

has finally acknowledged the Plaintiffs’ rights, or alternatively, extended the benefit

of access to, the billing information of the Custodian, and to challenge the

Custodian’s demand for the payment of fees before the State of Delaware forces

TPG to pay such fees to a Court-appointed state actor, and his Court-sanctioned

advisers. However, Defendant has imposed an unconstitutional condition on those

rights, or benefit – Plaintiffs can see the billing information, but only if Plaintiffs

completely forfeit their First Amendment rights publicly to disclose, speak about,

comment upon, or criticize the Custodian’s and Skadden’s fees. concerning those

demands

      146. Thus, Defendant has placed the Plaintiffs into an unconstitutional

conundrum – obtain access to the limited billing information required by the Gag

Orders before being forced to pay the Custodian’s fees, as long as they agree to

forego their rights as public citizens to speak, associate and petition the government

for redress of grievances on an issue of public concern, on pain of sanctions; or

forego altogether their constitutional rights (or the Court-granted benefit) to review

the billing information before being forced to pay it.

      147. Indeed, Defendant’s imposition of such an unconstitutional condition

of secrecy, designed solely to benefit and to protect the Defendant’s former firm,

                                          40
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 41 of 45 PageID #: 489




lends further support to those, including the Plaintiffs, who publicly wish to expose

and to change the procedures and perhaps even the corruption of the Chancery

system in Delaware. It thus demonstrates the very need for intervention by this

Court.

         148. No governmental interest of the State of Delaware or its judiciary is

furthered by the Defendant’s secrecy condition for this non-confidential billing

information, let alone by the strict scrutiny which such a restriction of fundamental

First Amendment rights must be measured.

         149. Although Defendant’s recent amendments to his orders partially

rescind the confidentiality restrictions and address the free speech violations going

forward, they do nothing to mitigate the harm caused by the unconstitutional

restrictions that has already occurred, nor the ongoing and continuing harm.

Plaintiffs are entitled to a determination as to whether the orders violated their civil

rights, and in so doing, violated their due process rights in the State Action.

     SECOND CAUSE OF ACTION (VIOLATION OF DUE PROCESS,
                FOURTEENTH AMENDMENT)

         150. Plaintiffs repeat and reallege the allegations set forth in paragraphs 1

through 148 above with the same force and effect as if fully set forth herein.

         151. Plaintiffs have always had and continue to have due process rights to

see and to review the billing detail supporting any fee petitions filed by the Court-

appointed Custodian, a state actor, and to be heard on any objections to those fee
                                           41
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 42 of 45 PageID #: 490




petitions and billing records before the Defendant may determine whether to grant

such petitions in whole or in part, thereby depriving Plaintiffs’ of their property.

      152. After being completely denied this due process right since the

Custodian’s appointment, the Defendant’s recent Gag Orders attempt to further

condition that constitutional right of access to these billing records and an

opportunity to be heard before being deprived of their property on the Plaintiffs’

foregoing their First Amendment rights to publicly criticize and to comment upon

the Custodian’s and his advisors’ fee demands, including allowing the public to have

access to that court-appointed state actor’s billing information for close to $50

million in fees.

      153. This condition in the Gag Orders constitutes an unconstitutional

deprivation of Plaintiffs’ due process rights, because Plaintiffs lose their

constitutional right of access, review and opportunity to be heard on the billing

information, unless they surrender their constitutional right to publicly criticize,

comment upon and disclose that information.

      154. Defendant’s rescission of the unconstitutional gag order and partial

lifting of the confidentiality restrictions in an effort to moot this lawsuit did not cure

the due process violations or the harm they caused to Plaintiffs. Defendant denied

Plaintiffs’ motion asking Defendant to cure the due process harm already caused,

and continuing to be caused, by the Gag Orders, ensuring that the harm will not be

                                           42
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 43 of 45 PageID #: 491




adequately addressed by Defendant. Further, Defendant’s repeated affirmation of

the validity of the rescinded orders being challenged in this action continues to have

a material effect on Plaintiffs’ ability to object to the Custodian’s Gag Order Fee

Petitions in the State Court Action.

WHEREFORE, Plaintiffs demand:

      1. A declaration that the condition imposed upon Plaintiffs’ right to disclose,

         criticize, comment upon, or otherwise engage in a frank and open

         participation in the marketplace of ideas with respect to the actions of the

         Custodian and the Defendant is an unconditional restriction upon

         Plaintiffs’ free speech and petition rights under the First and Fourteenth

         Amendments to the Constitution of the United States;

      2. A declaration that the due process clause of the Fourteenth Amendment

         prohibit Defendant from requiring Plaintiffs to pay sums sought by the

         Custodian for fees and expenses allegedly incurred without being afforded

         full disclosure of the Custodian’s billing information and a full and fair

         opportunity to respond to and, if appropriate, oppose such petitions,

         including those petitions for which objections were filed when the

         confidentiality restrictions remained in place, and (2) that Plaintiffs’

         exercise of such due process right may not be conditioned on their waiver

         of their right to disclose, criticize, comment upon, or otherwise engage in

                                         43
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 44 of 45 PageID #: 492




         a frank and open participation in the market place of ideas with respect to

         the actions of the Custodian and the Defendant;

      3. If, in the unlikely event that the Defendant ignores this Court’s declarations

         under the First and Fourteenth Amendments, and pursuant to the

         Supremacy Clause of the Constitution of the United States, a preliminary

         and final injunction requiring the Defendant to permit Plaintiffs to have

         access to the Custodian’s original and unaltered billing records for

         amounts sought by the Custodian from TPG or the escrow, with no

         attendant condition or threat of consequences.

      4. An award of Plaintiffs’ reasonable attorneys’ fees pursuant to 42 U.S.C. §

         1988; and

      5. Such other and further relief as the Court deems just and proper.



                                        EICHER LAW LLC

                                          /s/Jeremy D. Eicher
                                        Jeremy D. Eicher, Esquire (I.D. # 5093)
                                        The Nemours Building
                                        1007 North Orange Street, 4th Floor
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 299-0959
                                        jeicher@eicherlaw.com
                                        Attorneys for Plaintiff Philip R. Shawe and
                                       TransPerfect Global Inc.

                                        Co-Counsel:

                                        Eric M. Lieberman, Esquire
                                        RABINOWITZ, BOUDIN, STANDARD,
                                          44
Case 1:20-cv-01770-MAK Document 12 Filed 02/09/21 Page 45 of 45 PageID #: 493




                                    KRINSKY & LIEBERMAN, P.C.
                                    14 Wall Street, Suite 3002
                                    New York, New York 10005
                                    (212) 254-1111
                                    elieberman@rbskl.com

                                    and

                                   Alan Dershowitz
                                   1575 Massachusetts Ave.
                                   Cambridge, MA, 02138
                                    (617) 319-9882
                                    Attorneys for Plaintiff Philip R. Shawe and
                                   TransPerfect Global Inc.


Dated: February 9, 2021




                                     45
